Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 02/23/2021 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1-15 and 17-24 have been considered and examined.  Claim 16 has been canceled.  


Allowable Subject Matter
Claims 1-15 and 17-24 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations a light emitting device package, comprising: wherein the first core is heavier than the first shell, and wherein the first wavelength band is a range of approximately 500nm to 600 nm, and an attenuation of a wavelength band of 550nm to 600 nm, by the first shell, among the range of approximately 500nm to 600 nm is greater than an attenuation of a wavelength band of 550nm to 500 nm, by the first shell, among the range of approximately 500nm to 600 nm are not disclosed. 

Claim 11 is allowable because limitations a light emitting device package, comprising: wherein the first core is heavier than the first shell, wherein a weight ratio of the first shell to the first core is 0.6 or less, and wherein the first wavelength band is a range of approximately 500nm to 600 nm, and an attenuation of a wavelength band of 550nm to 600 nm, by the first shell, among the range of approximately 500nm to 600 nm is greater than an attenuation of a wavelength band of 550nm to 500 nm, by the first shell, among the range of approximately 500nm to 600 nm are not disclosed. 
The closest prior art are Tseng et al. (US Pub. 2016/0281962) and Stott et al.(US Pub. 2016/0336492). While Tseng discloses a phosphor core and shell (Fig. 1;) and Stott discloses core/shell luminescent material ([0006]). Neither Tseng nor Stott disclose or suggest in summary wherein the first core is heavier than the first shell, wherein a weight ratio of the first shell to the first core is 0.6 or less, and wherein the first wavelength band is a range of approximately 500nm to 600 nm, and an attenuation of a wavelength band of 550nm to 600 nm, by the first shell, among the range of 
Claim 19 is allowable because limitations an electronic apparatus, comprising: wherein the first core is heavier than the first shell, wherein a weight ratio of the first shell to the first core is 0.6 or less, and wherein the first wavelength band is a range of approximately 500nm to 600 nm, and an attenuation of a wavelength band of 550nm to 600 nm, by the first shell, among the range of approximately 500nm to 600 nm is greater than an attenuation of a wavelength band of 550nm to 500 nm, by the first shell, among the range of approximately 500nm to 600 nm are not disclosed. 
The closest prior art are Tseng et al. (US Pub. 2016/0281962) and Stott et al.(US Pub. 2016/0336492). While Tseng discloses a phosphor core and shell (Fig. 1;) and Stott discloses core/shell luminescent material ([0006]). Neither Tseng nor Stott disclose or suggest in summary wherein the first core is heavier than the first shell, wherein a weight ratio of the first shell to the first core is 0.6 or less, and wherein the first wavelength band is a range of approximately 500nm to 600 nm, and an attenuation of a wavelength band of 550nm to 600 nm, by the first shell, among the range of approximately 500nm to 600 nm is greater than an attenuation of a wavelength band of 550nm to 500 nm, by the first shell, among the range of approximately 500nm to 600 nm.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/GLENN D ZIMMERMAN/Examiner, Art Unit 2875  

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875